FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                 November 20, 2017
                                TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court

 ROBERT A. SESSION,

              Plaintiff - Appellant,

 v.                                                     No. 17-1174
                                               (D.C. No. 1:17-CV-00222-LTB)
 JIM YOUNG KIM, World Bank;                              D. Colorado
 CHRISTINE LAGARDE, Managing
 Director, International Monetary Fund,
 and JOHN Doe, Ogden Utah Tax
 Office,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, MURPHY, and MATHESON, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

adjudication of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Proceeding pro se, Appellant Robert A. Session, a Colorado state prisoner,

appeals the district court’s dismissal of the complaint he filed pursuant to 42

U.S.C. § 1983. In addition to the complaint, Session also filed a document titled,

“United States District Court Judicial Review of a Form 8082 and Motion to

Specify.” A United States Magistrate Judge ordered Session to file an amended

complaint, clarifying the claims being asserted. Session filed the amended

complaint on April 21, 2017. The district court dismissed the action for failure to

comply with Rule 8 of the Federal Rules of Civil Procedure. The court concluded

Session’s complaint, even if construed liberally, contained vague, and conclusory

factual allegations” and did not provide fair notice to the Defendants.

      Session’s appellate brief, like his complaint, is an incoherent jumble of

constitutional, criminal, civil, and administrative law concepts. There is no clear

argument as to why the district court’s judgment should be reversed. Having

reviewed the record and Session’s appellate brief, this court concludes Session’s

appeal is “without merit in that it lacks an arguable basis in either law or fact.”

Thompson v. Gibson, 289 F.3d 1218, 1222 (10th Cir. 2002). We, thus, dismiss

the appeal as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). We deny

Session’s motion to proceed in forma pauperis pursuant to 28 U.S.C.




                                         -2-
§ 1915(a)(1) 1 and remind him of his responsibility for the immediate payment of

any unpaid balance of the appellate filing fee.

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




      1
      See Rollins v. Fisch, 696 F. App’x 856, 859 n.3 (10th Cir. 2017)
(unpublished disposition cited only for its persuasive value).

                                        -3-